Order entered July 15, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00379-CV

 DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH
             AND HOSPITAL SYSTEM, Appellant

                                          V.

                         SHERI KOWALSKI, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03723-E

                                     ORDER

      Before the Court is appellant’s unopposed motion for a fourteen-day

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than August 9, 2021.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE